 HEPA CORPORATIONHepa Corporation and California Teamsters Public,Professional and Medical Employees Union LocalNo. 911, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 21-CA- 15679September 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on April 29, 1977, byCalifornia Teamsters Public, Professional and Medi-cal Employees Union Local No. 911, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Hepa Corporation, hereincalled Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 21, issued a complaint on May17, 1977, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 25,1977, following a Board election in Case 21-RC-14673, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about April 26, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 27, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.Specifically, Respondent admitted certain of thefactual allegations of the complaint but denied that itcommitted the unfair labor practices alleged. Affir-matively, Respondent asserts that the Board erred inoverruling its objections to the election and that thecertification of the Union was, therefore, improperand invalid.I Official notice is taken of the record in the representation proceeding,Case 21-RC-14673, as the term "record" is defined in Seecs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5. 1969); Intertvpe Co. v. Penello. 269 F.Supp. 573 (D.C. Va.. 1967);232 NLRB No. 7On June 14, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 29, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On July 16, 1977, Respondent filed aresponse in opposition to Notice To Show Cause whySummary Judgment should not be granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceedings theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits certainfactual allegations of the complaint but attacks thevalidity of the Union's certification on the groundsthat the Board erred in overruling its objections tothe election in the underlying representation case. Itfurther asserts that there are factual issues as yetunresolved which require a hearing for proper andcomplete adjudication. Counsel for the GeneralCounsel, on the other hand, argues that there are nolitigable matters warranting a hearing because theissues concerning the Union's certification werelitigated and determined in the underlying represen-tation case. We agree with the General Counsel.A review of the record, including that of therepresentation proceeding, Case 21-RC-14673, indi-cates that the Union won the election conducted onJuly 30, 1976, pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally of votesshowed that, of 63 valid ballots cast, 48 were for, and15 against, the Union, with 2 challenged ballotswhich were insufficient to affect the results of theelection. The Employer, Respondent herein, filedtimely objections to the election alleging, in sub-stance, that (1) an in-plant organizing committeecreated an atmosphere of fear and coercion prevent-ing a free election by intimidating and demeaningpro-Employer employees, and that members of thisin-plant committee should be deemed to be unionagents; (2) employees on the in-plant committeethreatened bodily harm to two unit employees whohad spoken against the Union; (3) a union represen-tative threatened an employee with police evictionFollert Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 Respondent's request for oral argument is hereby denied as the recordand the briefs adequately set forth the positions and contentions of theparties.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom an organizational meeting because he expressedsentiments against the Union; and (4) materialmisrepresentations occurred during the electioncampaign and on election-eve.The Regional Director directed a hearing to resolvethe issues raised by the Employer's objections, andon December 3, 1976, the Hearing Officer issued hisreport and recommendations in which he concludedthat all objections should be overruled and theUnion certified. Timely exceptions to the HearingOfficer's report were filed by the Employer whocontended that the Hearing Officer's findings,conclusions, and recommendations should be re-versed, the election set aside, and a second electiondirected. On March 25, 1977, the Board, afterreviewing the record in the light of the Employer'sexceptions, adopted the Hearing Officer's findingsand recommendations and certified the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence,4nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTHepa Corporation is a California corporationengaged in the business of manufacturing highefficiency air filtration products in Anaheim, Califor-nia. During the last 12-month period, it purchasedand received goods valued in excess of $50,000directly from suppliers located outside the State ofCalifornia.3 See Pittsburgh Plate Glass Co. v. N.L.RB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.60(c).4 Respondent asserts in its response to the Notice To Show Cause that ithas become aware of evidence indicating that at least one member of the in-plant organizing committee was a paid organizer of Teamsters Local 911.Beyond this bare assertion, Respondent has failed to show that through theexercise of due diligence it could not have uncovered this evidence in time topresent it in support of its objections at the representation hearing. Thus, itWe find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.1I. THE LABOR ORGANIZATION INVOLVEDCalifornia Teamsters Public, Professional andMedical Employees Union Local No. 911, Interna-tional Brotherhoood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act: 5All production and maintenance employees,shipping and receiving employees, laboratorytechnicians, plant clerical employees, and leadpersons employed by the Employer at its facilitylocated at 3071 Coronado Street, Anaheim,California, but excluding all other employees,office clerical employees, professional employees,guards, and supervisors as defined in the Act.2. The certificationOn July 30, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 21 designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 25, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.does not constitute newly discovered or previously unavailable evidence.Moreover, even if Respondent's above assertion were substantiated,Respondent has failed to show that such paid organizer has engaged inconduct warranting relitigation of the representation proceeding.5 In its Decision and Certification of Representative dated March 25,1977, the Board inadvertently failed to list the exclusions from the unitcertified.38 HEPA CORPORATIONB. The Request To Bargain and Respondent'sRefusalCommencing on or about March 29, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about April 26, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceApril 26, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Hepa Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. California Teamsters Public, Professional andMedical Employees Union Local No. 911, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees,shipping and receivinfg employees, laboratory techni-cians, plant clerical employees, and lead personsemployed by the Employer at its facility located at3071 Coronado Street, Anaheim, California, butexcluding all other employees, office clerical employ-ees, professional employees, guards, and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since March 25, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 26, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(aXl) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Hepa Corporation, Anaheim, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:39 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with California TeamstersPublic, Professional and Medical Employees UnionLocal No. 911, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employees,shipping and receiving employees, laboratorytechnicians, plant clerical employees, and leadpersons employed by the Employer at its facilitylocated at 3071 Coronado Street, Anaheim,California, but excluding all other employees,office clerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 3071 Coronado Street, Anaheim,California, facility copies of the attached noticemarked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region21, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Califor-nia Teamsters Public, Professional and MedicalEmployees Union Local No. 911, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,shipping and receiving employees, laborato-ry technicians, plant clerical employees, andlead persons employed by the Employer atits facility located at 3071 Coronado Street,Anaheim, California, but excluding all otheremployees, office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.HEPA CORPORATION40